Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The instant application having Application Number: 17/744,331 filed on 5/13/22 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,705,988. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations found in claims 2-21 are also disclosed, inter alia, in claims 1-20 of U.S. Patent No. 10,705,988.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to remove elements from claims 1-20 of the U.S. Patent No. 10,705,988 to arrive at claims 2-21 of the instant application in order to have a less complex system. See In re Karlson, 311 F.2d 581, 283, 136 USPQ 184, 186 (CCPA 1963).
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,569,393. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations found in claims 2-21 are also disclosed, inter alia, in claims 1-12 of U.S. Patent No. 9,569,393.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to remove elements from claims 1-12 of the U.S. Patent No. 9,569,393 to arrive at claims 2-21 of the instant application in order to have a less complex system. See In re Karlson, 311 F.2d 581, 283, 136 USPQ 184, 186 (CCPA 1963).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially similar” in claim 12 is a relative term which renders the claim indefinite. The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how similar or dissimilar a second memory module is compared to a first memory module.
Due to the vagueness and a lack of clear definiteness in the claims, the claims have been treated on their merits as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-6, 8-11, 14 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 20050144375 to Bains et al. (hereinafter Bains) in view of US Patent Application Publication No. 20070260841 to Hampel et al. (hereinafter Hampel).
With regards to claims 2, 9 and 17, Bains teaches a memory module, comprising:
a first group of memory devices [fig 2 elements 185a-185d being a group, and elements 195a-195d being another group, and fig 3 group elements 286, 296, figs 4a, 4b, elements 486, 496, fig 4c elements 486, 496, 488, 498 – paragraphs 14-1, the first group of memory devices responsive to a first threaded memory request to transfer a first data thread [paragraphs 19, 22-24]; 
a second group of memory devices [fig 2 elements 185a-185d being a group, and elements 195a-195d being another group, and fig 3 group elements 286, 296, figs 4a, 4b, elements 486, 496, fig 4c elements 486, 496, 488, 498 – paragraphs 14-15], the second group of memory devices responsive to a second threaded memory request to transfer a second data thread [paragraphs 19, 22-24]; and 
buffer circuitry [figs 2, elements 173, 178, shown in fig 3 as elements 273, 276 – note elements 178, 276 are a buffer] to receive the first data thread from the first group of memory devices and the second data thread from the second group of memory devices, the buffer circuitry to temporally stagger transmission to a memory controller, along a primary data bus, of a first portion of the first data thread with respect to transmission of a second portion of the first data thread [paragraphs 19, 22-24].
Bain teaches all of the above but is silent as the memory comprising the above elements disposed on a substrate.
However, Hampel teaches, memory, comprising of a buffer circuitry, plural memory groups, and control circuitry on a substrate [Hampel figure 9 element 605 - paragraph 44, 47] for the benefit of integrating elements on a substrate to form a single memory package [Hampel paragraph 47]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bains and Hampel to have the above elements of Bains to be combined as in Hampel [Hampel figure 9 element 605 - paragraph 44, 47] for the benefit of integrating elements on a substrate to form a single memory package [Hampel paragraph 47]. 

	With regards to claims 3, 14 and 18, Bains teaches the memory module according to claim 2, wherein: the buffer circuitry is to interleave the first portion of the first data thread with a first portion of the second data thread [paragraphs 19, 22-24].
With regards to claim 4, Bains teaches the memory module according to claim 2, wherein: the buffer circuitry is to temporally stagger transmission of the first portion of the first data thread with respect to transmission of the second portion of the first data thread in a non-contiguous manner [paragraphs 19, 22-24].

With regards to claim 5, Bains teaches the memory module according to claim 2, wherein: each of the first group of memory devices and the second group of memory devices interfaces with the buffer circuitry via a dedicated secondary bus path [fig 1 bus lines coupling elements 178 to 185-185d via element 184, and bus lines coupling elements 178 to 195a-195d via element 194 - paragraphs 14-15].

With regards to claims 6 and 16, Bains teaches the memory module according to claim 2, wherein: each of the first group of memory devices and the second group of memory devices comprises at least one dynamic random access memory (DRAM) integrated circuit (IC) chip [paragraphs 20, 22, 28].

With regards to claim 8, Bains teaches the memory module according to claim 2, wherein: the first portion of the first data thread comprises a first data burst of the first data thread; and the second portion of the first data thread comprises a second data burst of the first data thread [paragraphs 19, 22-24].

With regards to claims 10-11 and 20-21, Applicant(s) numerous definitions of a "primary interface manner" is construed to be an admission that the criticality does not reside in the type of "predetermined standard manner" utilized and hence obvious variations of one another.


Allowable Subject Matter
Claims 7, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claim 7, the prior art of record alone or in combination fails to teach or fairly suggest wherein: the buffer circuitry is to transmit the first data thread and the second data thread in accordance with a critical word first policy, in combination with the other limitations found in the claim.

With regards to claim 12 With regards to claim wherein: the at least one memory module includes a first memory module partitioned to transfer the first and second data threads, and a second memory module configured substantially similar to the first memory module, and partitioned to transfer third and fourth data threads, in combination with the other limitations found in the claim.

With regards to claim 13, due to its dependence from claim 12, it is allowable for at least the same reasons.
 
With regards to claim 15, the prior art of record alone or in combination fails to teach or fairly suggest wherein: the buffer circuitry of the at least one memory module is to transmit the first data thread and the second data thread in accordance with a critical word first policy, in combination with the other limitations found in the claim.

With regards to claim 19, the prior art of record alone or in combination fails to teach or fairly suggest wherein the temporally staggering transfer further comprises: transmitting the first data thread and the second data thread in accordance with a critical word first policy, in combination with the other limitations found in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181